       Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 1 of 8




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                               CIVIL ACTION
       v.
                                               FILE NO. 1:17-CV-2989-AT
BRAD RAFFENSPERGER, et al.,

       Defendants.


        STATE DEFENDANTS’ DISCOVERY STATUS REPORT

      On July 12, 2021, the parties filed a joint discovery statement

addressing State Defendants’ objections to Plaintiffs’ discovery demands.

[Doc. 1130]. In sum, State Defendants explained that the scope of Plaintiffs’

discovery is inconsistent with the Court’s Order for an “abbreviated”

discovery schedule, [Doc. 1088], and unduly burdensome and not proportional

to the needs of the case, Fed. R. Civ. P. 26(b)(1), particularly in light of

jurisdictional issues that plague Plaintiffs’ various complaints.

      Following submission of the joint discovery statement, the Court

convened a telephone conference on July 26, 2021. State Defendants informed

the Court that the search terms yielded more than 100,000 emails and

attachments alone. State Defendants further provided the Court with their
       Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 2 of 8




estimate of the time it would take to review these documents and that, as a

result, responding to the requests may require an extension of the discovery

schedule. To that end, the Court requested an update on the status of State

Defendants’ productions two weeks after the conference. [Doc. 1143 at 51:5–

13]. Also during the July 26 conference, the Court directed Curling Plaintiffs

to inform the State Defendants as to whether their production was complete

by Wednesday, July 30, 2021. Id. at 58:6–11. State Defendants file this status

report to inform the Court as to both issues.

I.    State Defendants’ Document Review and Production

      As the State Defendants informed the Court during the July 26

conference, the State had tasked ten attorneys with the review of documents

produced in the Fair Fight Action case and produced 40,308 pages of

documents to Plaintiffs on July 17, 2021. Following the Court’s directive

during the July 26 conference overruling State Defendants’ objections as to

the additional email searches, State Defendants have engaged sixteen (16)

attorneys to expeditiously review and produce the emails and attachments

identified by search terms. In just over one week, the State Defendants

reviewed approximately 8,000 documents, producing more than 13,000 pages




                                       2
         Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 3 of 8




of documents to Plaintiffs on August 6, 2021. 1 State Defendants have

engaged additional attorneys on the review since and expect to make another

similar production this Friday, August 13, 2021, and each Friday thereafter.

At a pace of 8,000 documents reviewed per week, State Defendants anticipate

completing review of these email documents in approximately fifteen (15)

weeks.

      The number of documents remaining, however, continues to expand. At

the request of Plaintiffs’ counsel, State Defendants will be adding email

documents of Mr. Gabriel Sterling for the time-period during which he was

an independent contractor. State Defendants’ e-discovery vendor is currently

in the process of obtaining and applying search terms to those files, so the

total number is unknown. 2 Additionally, as State Defendants informed the

Court, Curling Plaintiffs served additional discovery on the same day they

were unavailable to complete their portion of the joint discovery statement.

[Doc. 1130 at 7 (State Defs’ Reply to Issue No. 2)]; see also [Doc. 1129]. Search

terms provided by Plaintiffs for those requests yielded nearly 6,000


1 This single production alone outnumbers the entirety of documents
produced by Curling Plaintiffs in this case—largely documents obtained via
open records requests and academic papers relied on by Dr. Halderman for
his 2019 declaration(s).
2 More than 4,000 documents from Mr. Sterling’s SOS account are already

contained in the review set.

                                       3
       Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 4 of 8




additional emails and attachments. Between these and what State

Defendants anticipate identifying of Mr. Sterling’s documents, an additional

two (2) weeks beyond the estimated fifteen weeks will likely be required.

II.   Curling Plaintiffs’ Document Production

      On July 28, 2021, Curling Plaintiffs informed State Defendants they

believed their production was “substantially done and possibly completely

done, but we should be able to confirm next week.” State Defendants did not

quibble with this need for additional time and, on July 29, 2021, informed the

Court via electronic mail that no dispute appeared to be ripe. The next

Friday, August 6, 2021, Curling Plaintiffs informed State Defendants: “We

confirm that Curling Plaintiffs’ search and production is substantially

complete, subject to our objections and previous discussions, and with the

potential of a small number of additional documents.” In light of receiving

the same “substantially complete” answer as before, State Defendants

requested the topic be added to a meet-and-confer already scheduled for the

same day. Shortly thereafter, Curling Plaintiffs responded that they had

“completed their production.”

      The parties conferred on the issue on Friday, August 6, 2021. Lead

counsel for Curling Plaintiffs did not attend. State Defendants understood

from that conversation that more documents would be forthcoming and,

                                      4
       Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 5 of 8




presumably, there should be. State Defendants had already informed Curling

Plaintiffs of several specific concerns with their production, including: that all

of the documents produced have apparently come from only one Plaintiff (Ms.

Price); that the documents appear to have been gathered in advance of the

September hearing on Plaintiffs’ motions for preliminary injunction but for

whatever reason were not produced until a few weeks ago; that portions of

the email chains they did produce, and attachments thereto, are missing

entirely from the production; and that no non-email documents had been

produced whatsoever. State Defendants understanding was incorrect: lead

counsel for Curling Plaintiffs followed up with an email message stating the

production was complete and that he did not understand State Defendants’

“angst” as its completion.

      State Defendants understand that what was produced are only email

communications of Ms. Price, using an email address with the domain

“@gaverifiedvoting.com.” State Defendants understand that Curling Plaintiffs

determined they would not produce emails from Plaintiffs’ other accounts

because State Defendants were not searching the personal email accounts of

the Secretary’s employees. Of course, that ignores that State Defendants

were sued in their official capacities and that the Secretary’s Office does not

conduct official business via personal email accounts. See Fair Fight Action,

                                        5
       Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 6 of 8




Inc., et al. v. Raffensperger, No. 1:18-cv-05391-SCJ, ECF No. 286 (N.D. Ga.

Apr. 1, 2020) (denying Plaintiffs’ motion to compel production of personal

email accounts). Plaintiffs, on the other hand, brought this suit in their

individual capacities. Moreover, even accepting Curling Plaintiffs’ arguments,

that fails to explain why non-email records of Georgians for Verified Voting

were not produced, nor does it explain why non-email documents in the

possession of the Curling Plaintiffs were not produced. State Defendants

request direction from the Court or otherwise will prepare a joint discovery

statement on the issue, but wanted to be sure the Court had all the

information it requested in the discovery conference. [Doc. 1143 at 58:6–11].

      Respectfully submitted, this 10th day of August 2021.

                          /s/ Carey A. Miller
                          Vincent R. Russo
                          Georgia Bar No. 242628
                          vrusso@robbinsfirm.com
                          Josh Belinfante
                          Georgia Bar No. 047399
                          jbelinfante@robbinsfirm.com
                          Carey A. Miller
                          Georgia Bar No. 976240
                          cmiller@robbinsfirm.com
                          Alexander Denton
                          Georgia Bar No. 660632
                          adenton@robbinsfirm.com
                          Javier Pico-Prats
                          Georgia Bar No. 664717
                          ROBBINS ROSS ALLOY BELINFANTE LITTLEFIELD LLC
                          500 14th Street, N.W.

                                       6
Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 7 of 8




                 Atlanta, Georgia 30318
                 Telephone: (678) 701-9381
                 Facsimile: (404) 856-3255

                 Bryan P. Tyson
                 Georgia Bar No. 515411
                 btyson@taylorenglish.com
                 Jonathan D. Crumly
                 Georgia Bar No. 199466
                 jcrumly@taylorenglish.com
                 James A. Balli
                 Georgia Bar No. 035828
                 jballi@taylorenglish.com
                 Diane F. LaRoss
                 Georgia Bar No. 430830
                 dlaross@taylorenglish.com
                 Bryan F. Jacoutot
                 Georgia Bar No. 668272
                 bjacoutot@taylorenglish.com
                 Loree Anne Paradise
                 Georgia Bar No. 382202
                 lparadise@taylorenglish.com
                 TAYLOR ENGLISH DUMA LLP
                 1600 Parkwood Circle, Suite 200
                 Atlanta, GA 30339
                 Telephone: 678-336-7249

                 Counsel for State Defendants




                              7
       Case 1:17-cv-02989-AT Document 1149 Filed 08/10/21 Page 8 of 8




                 LOCAL RULE 7.1(D) CERTIFICATION

     I certify that this State Defendants’ Discovery Status Report has been

prepared with one of the font and point selections approved by the Court in

Local Rule 5.1. Specifically, this document has been prepared using 13-pt

Century Schoolbook font and type.

                                    /s/ Carey A. Miller
                                    Carey A. Miller
